Case 1:20-cv-01218-RJJ-RSK ECF No. 13, PagelD.42 Filed 02/18/21 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

LOUIS LACY-GARRET,
Plaintiff,

-VS-

WES SMIGIELSKI, and

TOWNSHIP OF COLOMA

in their individual and official capacities,

Defendants.

CASE NO. 1:20-cy-1218
HON. ROBERT J. JONKER

 

CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)

AMY J. DEROUIN (P70514)

Attorneys for Plaintiff

9750 Highland Road

White Lake, MI 48386

(248) 886-8650 /(248) 698-3321 -fax
Amy.derouin(@cjtrainor.com

 

 

MCGRAW MORRIS, P.C.

G. GUS MORRIS (P32960)
CHRISTOPHER J. RAITI (P68600)
Attorneys for Defendants

2075 W. Big Beaver Road, Ste. 750
Troy, MI 48084

248-502-4000 / 248-502-4001 -fax
gmorris(@mcerawmorris.com
craiti@mcgrawmorris.com

 

 

JOINT STATUS REPORT

NOW COME the parties, by and through their respective attorneys, and in accordance

with the Court’s Order Setting Rule 16 Scheduling Conference [D/E 8] submit the following Joint

Status Report:

A Rule 16 Scheduling Conference is scheduled for February 25, 2021, before the Hon.

Robert J. Jonker. Appearing for the parties as counsel will be:

Attorneys for the Plaintiff:

Amy J. DeRouin

Attorney for the Defendants: Christopher J. Raiti
Case 1:20-cv-01218-RJJ-RSK ECF No. 13, PagelD.43 Filed 02/18/21 Page 2of5

1. JURISDICTION:
The basis for this Honorable Court’s jurisdiction is 28 U.S.C §1331 (federal question) and
28 U.S.C § 1343 (civil rights). Defendants do not object to jurisdiction.
2. JURY:
This case will be tried before a jury.
3. JUDICIAL AVAILABILITY:

The parties respectfully do not agree to have a United States Magistrate Judge conduct
dispositive proceedings (such as summary judgment motions), trial, and to order the entry of final
judgment but are agreeable for the United States Magistrate Judge to preside over discovery
proceedings.

4, STATEMENT OF THE CASE:
(1) Plaintiff’s Position

On August 28, 2019, Defendant Smigielski, a police officer for Defendant Township of
Coloma, caused a warrant to be issued for the arrest of Plaintiff Louis Lacy-Garret (“Mr. Lacy-
Garret”) for the felony offense of delivering a controlled substance causing death. However, the
arrest warrant lacked probable cause. On or about October 22, 2019, Mr. Lacy-Garret was
subsequently arrested without probable cause, transported, and then booked into Berrien County
Jail. On or about March 25, 2020, Mr. Lacy-Garret was released from Berrien County Jail with an
electron tether after he was able to post bond. On or about May 4, 2020, the Berrien County
Prosecutor’s Office dismissed all charges against Mr. Lacy-Garret. As a result of Defendants’
unlawful actions, Mr. Lacy-Garret suffered injuries and damages including, but not limited to, the
following: wrongfully incarcerated for 5 months; loss of his vehicle; loss of earnings; court costs

and attorney fees; as well as psychological injuries.
Case 1:20-cv-01218-RJJ-RSK ECF No. 13, PagelD.44 Filed 02/18/21 Page 3of5

Accordingly, Mr. Lacy-Garret filed the instant action and alleges the following claims
against Defendants: (1) violation of the Fourth Amendment, 42 U.S.C. § 1983 false arrest; and (2)
a Monell claim against the Township of Coloma for its failure to adequately train supervise its
police officers.

(ii) Defendants’ Position

On July 18, 2019 Brionna Capozio was found dead in her home by her mother, having
suffered from a heroin overdose. Officer Smigielski began an investigation into the death. He
was able to determine that Brionna had last been with a friend, Brooke Cargano. Smigielski
located Cargano who told him that she and Brionna had used heroin the night before which they
purchased from “LA.” From a local drug dealer database, Smigielski learned that “LA” was an
alias used by the Plaintiff. Smigielski obtained Plaintiffs photo along with that of five other black
males. Cargano positively identified Plaintiff as the heroine seller. The prosecutor’s office charged
the Plaintiff. Cargano positively identified Plaintiff again at the preliminary exam as the person
who sold them the drugs and as a result, Plaintiff was bound over for trial. Although criminal
charges arising out of this incident were later dismissed by the Berrien County prosecutor’s office,
the charges and the arrest were clearly supported by probable cause. Plus, Smigielski could not
have fabricated any evidence as alleged in the complaint as Cargano, on two separate occasions
(once under oath), positively identified the Plaintiff as the person that sold the drugs which resulted
in Brionna's overdose and death. Thus, Plaintiff has no viable 1983 claim against Officer

Smigielski or the Township.
Case 1:20-cv-01218-RJJ-RSK ECF No. 13, PagelD.45 Filed 02/18/21 Page 4of5

5. JOINDER OF PARTIES AND AMENDMENT OF PLEADINGS:

The parties expect to file all motions for joinder of parties to this action and to file all

motions to amend the pleadings by April 23, 2021.
6. DISCLOSURES AND EXCHANGES:

(i) Fed. R. Civ. P. 26(a)(1) disclosures: March 18, 2021.

(ii) Fed. R. Civ. P. 26(a)(2) disclosures: Plaintiff — June 25, 2021; Defendants — July 26,

2021.

(iii) Fed R. Civ. P. 26(a)(3) disclosures: at least 30 days before trial.

(iv) None. The parties expect to handle all production of documents through traditional

discovery and within the Fed. R. Civ. P 26(a)(1) disclosures.

(v) Preliminary Lay Witness List to be e-filed by May 25, 2021.

7. DISCOVERY:

The parties believe that all discovery proceedings can be completed by September 25,
2021. The parties recommend the following discovery plan:

The parties will engage in fact discovery where they will explore Plaintiff's claims and
Defendants’ defenses. The parties will limit their interrogatories to not exceed more than 25,
including subparts. Discovery depositions will be limited to no more than 10 per side unless leave
is permitted by the Court. Furthermore, the presumptive time limits for depositions (1 day of seven
hours) should not be modified in this case unless by motion for good cause.

8. MOTIONS:

The parties anticipate that all dispositive motions will be filed by October 25, 2021. The

parties acknowledge that it is the policy of this Court to prohibit the consideration of non-

dispositive discovery motions unless accompanied by a certification that the moving party has
Case 1:20-cv-01218-RJJ-RSK ECF No. 13, PagelD.46 Filed 02/18/21 Page 5of5

made a reasonable and good faith effort to reach agreement with Opposing counsel on the matters
set forth in the motion.
9. ALTERNATIVE DISPUTE RESOLUTION:

The parties agree to voluntary facilitation after the parties’ depositions have been taken in
this matter.

10. LENGTH OF TRIAL:

Counsel estimates the trial will last approximately 3 days, allocated as follows: 1.5 days
for Plaintiff's case and 1.5 days for Defendants’ case.

11. PROSPECTS OF SETTLEMENT:

The parties have not engaged in settlement negotiations prior to the filing of this lawsuit.
However, the parties intend to engage in said settlement negotiations after the Rule 16(f)
conference has been held and after initial discovery has been conducted.

12, ELECTRONIC DOCUMENT FILING SYSTEM:

The parties agree to abide by the Local Civil Rule 5.7(a).

Respectfully Submitted,

 

 

s/ Amy J. DeRouin s/ G. Gus Morris w/permission
Amy J. DeRouin (P70514) G. Gus Morris (P32960)
Attomey for Plaintiff Christopher J. Raiti (P68600)

Attorney for Defendants
